Russell, Chief Justice.
1. Under the familiar rule that it is ex-ror to dismiss a petition upon general demxxrrer if the petitioner is entitled to any portion of the relief fox’, which he asks, the court did not err in overruling the general demurrer in this ease. Babb v. McKinnon, 185 Ga. 663 (196 S. E. 488). Nor did the court err in granting an interlocutory injunction to restrain the defendant as prayed.
2. In the circumstances of this case, involving the respective rights of the plaintiff and the defendant to the possession and title of an automobile, the court did not err in retaining the property in custodia legis until the trial term, when a jux-y could pass xipon the many contested issues of fact which developed upon the hearing of the application for interlocutory injunction. In its order the coxxrt gave the plaintiff the right to taire possession of the automobile upon his giving an eventual condemnation-money bond, with security to be approved by the sheriff, for $1000 and for costs, within fifteen days, and upon his failure to give such bond provision was made for possession to be delivered to the defendant upon the same tex-ms. If neither of the parties availed themselves of the privilege, the court ordered the automobile to be stored until the conclusion of the case, and the accruing cost to fall upon the losing party in the suit. Judgment affirmed.

All the Justices concur.

M. F. Adams and B. G. Whitman, for plaintiff in error.
B. G. Jenkins and S. T. Wingfield Jr., contra.